Citation Nr: 1143295	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the left ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression or posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for loss of a creative organ or erectile dysfunction, to include as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to January 2001, from November 2001 to May 2002, and from February 2003 to May 2004.  He served in the Southwest Asia theater of operations from April 2003 to April 2004.  The Veteran also had service with the U.S. Army National Guard in Rhode Island from November 1999 until his discharge from the National Guard in June 2007; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Subsequently, the Board remanded these claims for additional development in an April 2010 decision.

Subsequent to the November 2010 Supplemental Statement of the Case, the Veteran and his representative submitted additional evidence in October 2011 with a waiver of initial RO consideration.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2011).  

The characterization of the issues on appeal differs slightly from their statement in the April 2010 Board decision.  For example, in her signed October 2011 brief the Veteran's representative has requested that a claim for service connection for hearing loss of the right ear should be withdrawn but service connection for hearing loss of the left ear should be pursued.  In addition, the Board explained in April 2010 that the original claim for service connection for anxiety and depression was more generally for a psychiatric disorder, as explained and defined recently in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Since that remand, the Veteran has submitted evidence of a diagnosis of PTSD.  Accordingly, the Board has recharacterized these issues as reflected on the cover page.

The issues of entitlement to service connection for hearing loss of the left ear, for tinnitus, for an acquired psychiatric disorder, and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to entitlement to service connection for hearing loss of the right ear.

2.  The evidence of record indicates that the Veteran's left shoulder disorder, currently diagnosed as limited motion and functional impairment, is likely related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to service connection for hearing loss of the right ear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for service connection for a left shoulder disorder, currently diagnosed as limited motion and functional impairment, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written submission dated in October 2011, the Veteran's representative stated their intention to withdraw the Veteran's claim of entitlement to service connection for hearing loss of the right ear.  No allegations of errors of fact or law, therefore, remain for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting his service connection claim for a left shoulder disorder without detriment to the due process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Left Shoulder

The Veteran seeks service connection for a left shoulder disorder.  In his written submissions and Board testimony, he contends that he injured his left shoulder during his last period of active duty while in Iraq.  He testified that in approximately July 2003 he injured the left shoulder while trying to catch a falling can of ammunition when his unit was loading ammunition before going out on a mission in Fallujah, Iraq (see transcript at p. 3).  He also testified that doctors have given him several options about arthritis in his left shoulder, including surgery or a cortisone shot (see transcript at p. 6).  The Board notes that the Veteran's testimony about injuring his shoulder in Iraq is bolstered by a buddy statement received in November 2009.  

Service treatment records reveal no evidence of treatment for any injury to the left shoulder.  The Board notes that in his VA Form 9, Substantive Appeal, the Veteran claimed this was due to the absence of medical stations in Iraq during the first year of the U.S. occupation.

Post-service, VA treatment records reveal the Veteran's complaints of left shoulder pain.  A January 2008 VA outpatient medical record noted that the Veteran complained of continued pain in his left shoulder that started in service while stationed in Iraq during the period from April 2003 to April 2004.  Further noted was a history of lifting heavy weight or weapons on his left shoulder while in service.  The Veteran denied any direct trauma or fall.  

A February 2008 VA orthopedic consultation noted complaints of left shoulder pain and indicated that X-ray studies revealed mild degenerative joint disease in the left shoulder.  

The Veteran underwent a VA examination in September 2010.  The Veteran complained of severe discomfort in his left shoulder with limited range of motion.  The VA examiner diagnosed limited motion of the shoulder and, in the context of the Veteran's age, significant functional impairment of the left shoulder.  The examiner opined that there was definitely a disability of the left shoulder and it was more likely than not that it occurred from an event lifting a very heavy weapon while on active duty.  

Because the examiner lacked access to the claims file in September, the Veteran underwent another VA examination in November 2011 by the same physician who had examined him in September.  In this report, the examiner found there was no disability of the left shoulder.

August 2011 correspondence from Dr. P.D.F. at University Orthopedics revealed that the Veteran had been seen there for treatment of his left shoulder since May 2011.  Dr. P.D.F. stated that a MRI scan was done in May 2011; that the Veteran had requested physical therapy; and that further treatment options were to be discussed in October 2011.  

Based on the evidence of record, the Board finds that service connection for a left shoulder disorder is warranted in this case.  Initially, the Board notes that the Veteran has a current disability of the left shoulder, diagnosed as limited motion and significant functional impairment, as documented above by the September 2010 VA examiner, the February 2008 X-rays showing left shoulder degenerative joint disease, and the 2011 private records of treatment.  Though a later VA examination indicated there was no disability present, the latter examination was clearly inadequate because the examiner made no reference to his findings of disability in the left shoulder made only weeks before.  Therefore, the first requirement for service connection has been met.  

While service treatment records are negative for any complaints of or treatment for either shoulder, the Veteran has provided lay evidence and buddy correspondence showing an injury in service.  The Veteran is competent to report his symptoms and observations, such as left shoulder strain and pain.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  ]

Further, as noted above, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  In this case, the Veteran has testified about his involvement in firefights in Fallujah during the early months of the war in Iraq.  The Veteran's DD-214 shows that his military occupational specialty was as a military policeman.  He participated in Operation Enduring Iraqi Freedom from April 2003 to April 2004 while stationed variously in Kuwait, Qatar and Iraq.  The DD-214 notes that the Veteran served in an imminent danger pay area.  While the list of decorations and medals on the DD-214 does not provide evidence of combat in Fallujah or elsewhere in Southwest Asia, service personnel records show that his unit, the 115th Military Police Company, was given the Valorous Unit Award by the Department of the Army for extraordinary heroism in military operations against an armed enemy.  A newspaper article about the award found in the claims file revealed that the acting state adjutant general praised the troops of the 115th Military Police Company "for combat operations in Fallujah in the summer and fall of 2003."  Moreover, notations attached to the recommendation for the Veteran's receipt of the Army Commendation Medal (ARCOM) indicated that he and his squad searched more than 100 dwellings and farms during the summer of 2003 searching for Saddam Hussein and one of his bodyguards.  Between August 2003 and October 2003 the Veteran also escorted vehicles on a daily 260-mile round trip at a time when the route through Iraq was under constant threat of improvised explosive devices (IEDs) and the lives of many U.S. soldiers were lost.  

Therefore, the Board finds that the Veteran's account of an inservice injury to his left shoulder is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  Thus, the second requirement for establishing service connection is satisfied.  The question remains, however, whether his current left shoulder disorder is related to his active duty service.

With respect to the third requirement, the Board recognizes that the record contains the opinion of the September 2010 VA examiner, and the report of a November 2010 VA examination by the same examiner without a positive medical opinion.  The September 2010 VA examiner found that it was more likely than not that the Veteran's left shoulder disability was a result of an event during active duty.  The Board finds that the September 2010 examiner provided a credible and competent medical opinion based on facts found in the claims file even though he lacked access to that claims file at the exact time of the examination.  In view of the X-ray evidence and the positive medical opinion, the Board finds there was no reason for a second examination of the Veteran's left shoulder in November 2010.  Moreover, the Board finds that the November 2010 VA examination is itself inadequate because the examiner then never discussed why he now disagreed with his earlier findings and opinions.  

There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of the claim and this matter could be remanded for an additional examination and medical opinion.  However, the September 2010 examiner's opinion, which is consistent with the record, is sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed left shoulder disorder and his period of service as a combat veteran in Iraq in 2003.  Therefore, the Veteran has a medical opinion linking a diagnosed left shoulder disorder to service.  Thus, the third requirement for establishing service connection has been met.  

In view of the above, the Board finds that service connection is warranted for the Veteran's left shoulder disorder.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection, the claim for service connection for a left shoulder disorder is granted.



ORDER

The appeal concerning the claim of entitlement to service connection for hearing loss of the right ear is dismissed.

Service connection for a left shoulder disorder, diagnosed as limited motion and functional impairment, is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

Concerning the Veteran's claims for service connection for hearing loss of the left ear and for tinnitus, the Board notes that in its remand of August 2010 it requested that the Veteran be scheduled for an audiological examination.  Information in the claims file indicates that the Veteran failed to appear for his VA audiological examination scheduled in October 2010.  However, in response to the same Board remand there is also information in the claims file which shows that the Veteran did appear for VA examinations of his left shoulder (in September 2010 and November 2010) and for a VA mental examination (in October 2010).  In addition, in a Report of Contact dated in October 2010 it is noted that the Veteran telephoned VA and reported that he missed his scheduled VA examination because he was forced to work a shift, was not permitted to leave, and wanted to reschedule the examination.

The Board's review of the claims file discloses that the Veteran's missed VA audiological examination was never rescheduled and adjudication of his claims for hearing loss of the left ear and for tinnitus still lack a medical opinion on whether these disorders are related to his period of service.  

More recently, the Veteran was seen for an audiology assessment at a VA clinic in June 2011.  An attached audiologic report showed the Veteran's speech discrimination score for his left ear was measured at 88 percent with the Maryland CNC word test.  Under 38 C.F.R. § 3.385 this measurement shows hearing loss in the left ear.  The VA audiologist also diagnosed tinnitus.  However, no medical opinion was provided during the June 2011 assessment on whether the Veteran's left ear hearing loss and tinnitus were related to his periods of active duty.

As the Veteran, a Rhode Island state deputy sheriff, has provided good cause for his failure to appear for his VA audiological examination, the RO/AMC on remand shall schedule him for another VA audiological examination and medical opinion to fulfill the instructions set forth in the August 2010 remand.  See 38 C.F.R. § 3.655 (2011) (noting a VA examination scheduled in conjunction with an original claim may be rescheduled if good cause is shown).  

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, the October 2010 VA examiner stated that the Veteran did not meet the criteria for any psychiatric diagnosis although the Veteran had experienced symptoms of anxiety from 2006 to 2008.  However, subsequent to this examination, the Veteran informed his representative that he had not been forthcoming during the VA mental examination because he was afraid that he would lose his job as a Rhode Island deputy sheriff if he appeared to have any psychiatric difficulties.  In his October 2011 brief, the Veteran's representative explained that he has advised the Veteran that treatment at VA facilities is confidential.  

Since this reassurance the Veteran sought evaluation and treatment at the Providence Vet Center.  Treatment records from the Vet Center dated from March 2011 to May 2011 have been submitted subsequent to the final VA mental examination.  These records include an April 2011 evaluation by a Vet Center social worker, which includes a diagnosis of chronic, moderate delayed onset PTSD.  The social worker's evaluation includes notations of several traumatic events during the Veteran's service in Iraq, including involvement in firefights in Fallujah when convoys came under enemy fire and the handling of the body of a fellow soldier killed by a sniper.

Since the Veteran has provided recent evidence of a diagnosis of PTSD by a social worker and the October 2010 VA examination was for mental disorders other than PTSD and eating disorders, on remand the Veteran shall be scheduled for another VA mental examination so that a medical opinion can be obtained regarding whether the Veteran has any acquired psychiatric disorder, to include PTSD, anxiety, or depression and, if so, whether such is related to his period of military service.  

The RO/AMC also shall obtain and associate with the claims file all outstanding VA and Vet Center medical records related to the Veteran's claimed psychiatric disorders.  Any additional records from the Providence Vet Center, and from the Providence VAMC, should be obtained before a VA examination is scheduled.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Concerning the Veteran's claim for service connection for loss of a creative organ or erectile dysfunction, to include as secondary to a psychiatric disorder, under the circumstances of this case the adjudication of the service connection claim for an acquired psychiatric disorder could have a direct effect upon the claim for secondary service connection for loss of use of a creative organ or erectile dysfunction.  The law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In this case, the claim for service connection for loss of use of a creative organ or erectile dysfunction, to include as secondary to a psychiatric disorder, is "inextricably intertwined" with the Veteran's claim for service connection for an acquired psychiatric disorder.  Therefore, adjudication of the claim for service connection for loss of use of a creative organ or erectile dysfunction will be held in abeyance pending further development and adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who currently treat him for any hearing loss, tinnitus, erectile dysfunction, or psychiatric disorders, including PTSD.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Providence, Rhode Island, Vet Center, since May 2011; and from the Providence VAMC, for the period from June 2011 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the development requested above has been completed, the RO/AMC shall arrange for the Veteran to be scheduled for an appropriate VA audiological examination so as to ascertain the nature and etiology of his asserted hearing loss of the left ear and tinnitus disorders.  The claims file and a copy of this Remand must be made available to the reviewing examiner, who should indicate in his or her report that the claims file was reviewed.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The audiological examiner must record a detailed history of inservice and post-service noise exposure.  After a review of the examination findings and the entire evidence of record, the examiner must render opinions whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss of the left ear or tinnitus disability is etiologically related to service, to include as due to noise exposure.  The examiner must specifically address the question of whether any degree of tinnitus began as a result of any inservice noise exposure.  

3.  After the development requested above has been completed, the RO/AMC shall schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.  Based on the examination and record review, the examiner should provide an opinion as to the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed stressor, participation in combat-like operations in Iraq, including in Fallujah after the U.S. occupation in 2003, is adequate to support a diagnosis of PTSD, and are his current symptoms related to the claimed stressor?  If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD.

(b)  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a psychiatric disorder other than PTSD, such as anxiety or depression, that was incurred during his active service or is otherwise etiologically related thereto.

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, any Vet Center records associated with the claims file, and the Veteran's lay assertions.

4.  Thereafter, the RO/AMC shall take such additional development action as it deems proper with respect to the claims on appeal, including the claim for loss of use of a creative organ or erectile dysfunction, to include as secondary to a psychiatric disorder.  When the development requested has been completed, the issues on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


